Case: 18-14084   Date Filed: 05/20/2019   Page: 1 of 5


                                                         [DO NOT PUBLISH]




            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-14084
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:17-cr-60295-BB-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

FREDERICK STURM,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (May 20, 2019)

Before WILSON, WILLIAM PRYOR, and GRANT, Circuit Judges.

PER CURIAM:
               Case: 18-14084     Date Filed: 05/20/2019    Page: 2 of 5


      Frederick Sturm appeals his 151-month sentence for bank robbery, arguing

that the district court erred in categorizing his prior Florida robbery conviction, his

prior federal robbery conviction, and his underlying federal robbery conviction as

violent felonies for career offender enhancement purposes. Binding precedent

dictates that we affirm.

                     I.     Factual and Procedural Background

      In March 2018, Sturm pleaded guilty to bank robbery in violation of 18

U.S.C. § 2113(a). The United States Probation Office prepared a Presentence

Investigation Report (PSI). The Probation Office determined that Sturm had a

base-offense level of 20 under U.S.S.G. § 2B3.1(a). The Probation Office

increased the base-offense level by four after concluding that (1) that the property

of a financial institution was taken, see id. § 2B3.1(b)(1), and (2) that Sturm

threatened to kill the bank teller during the robbery, see id. § 2B3.1(b)(2)(F). And

because Sturm had three felony convictions that constituted predicate crimes of

violence, the Probation Office deemed Sturm a career offender under U.S.S.G.

§ 4B1.1(b)(3) and increased his offense level to 32. Sturm’s predicate felony

convictions included: (1) a Florida robbery under Florida Statute § 812.13(1); (2) a

federal bank robbery under 18 U.S.C. § 2113(a); and (3) the underlying federal

bank robbery under 18 U.S.C. § 2113(a). Sturm received a three-level reduction

for acceptance of responsibility under U.S.S.G. §§ 3E1.1(a) and (b), resulting in a


                                           2
               Case: 18-14084    Date Filed: 05/20/2019   Page: 3 of 5


total offense level of 29. As a career offender, Sturm had a criminal history of

category VI. The statutory maximum term of imprisonment was 20 years. Sturm’s

guideline range was 151 to 188 months.

      Sturm filed objections to the PSI, arguing that his Florida robbery conviction

and federal robbery convictions should not qualify as crimes of violence under the

career offender provision of the Guidelines. Sturm renewed the objections at

sentencing. The district court concluded that Sturm’s arguments were foreclosed

by binding precedent and thus overruled his objections. The district court then

sentenced Sturm to 151 months’ imprisonment, with 3 years of supervised release,

and $62 in restitution. Sturm timely appealed.

                                   II.   Discussion

      “We review de novo whether a prior conviction qualifies as a ‘crime of

violence’ under the Sentencing Guidelines.” United States v. Lockley, 632 F.3d

1238, 1240 (11th Cir. 2011) (citation omitted).

      Notably, the career offender provision in the Guidelines, U.S.S.G.

§ 4B1.2(a), and ACCA, 18 U.S.C. § 924(e)(2)(B), contain nearly identical

elements clauses. Therefore, we “often consider[] cases interpreting the language

in the Sentencing Guidelines as authority in cases interpreting the language in the

ACCA.” See United States v. Fritts, 841 F.3d 937, 940 n.4 (11th Cir. 2016)

(citations omitted).


                                          3
              Case: 18-14084     Date Filed: 05/20/2019   Page: 4 of 5


                           A. Florida Robbery Conviction

      Sturm argues that a robbery, as defined in Florida Statute § 812.13(1), can

be committed without violent physical force and thus cannot be considered a

violent felony for career offender enhancement purposes. But this argument is

squarely foreclosed by Stokeling v. United States, which was decided after Sturm

filed this appeal. 139 S. Ct 544 (2019). In Stokeling, the Supreme Court held that

robbery under Florida Statute § 812.13 “qualifies as a ‘violent felony’ under

ACCA’s elements clause.” Stokeling, 139 S. Ct at 555; see also Lockley, 632 F.3d

1238 (holding that a conviction under Florida Statute § 812.13 qualifies as a crime

of violence under the career offender provision of the Guidelines); Fritts, 841 F.3d

at 942 (relying on Lockley to determine that a conviction under Florida Statute

§ 812.13 qualifies as a violent felony under ACCA’s elements clause). Because

there is no notable distinction between ACCA’s elements clause and the elements

clause in the Guidelines’ career offender provision, see Fritts, 841 F.3d at 940 n.4,

the Stokeling holding dictates that we affirm.

                        B. Federal Bank Robbery Conviction

      Sturm next argues that a conviction for federal bank robbery under 18

U.S.C. § 2113(a) does not constitute violent felony for career offender

enhancement purposes because it can be accomplished by intimidation, which does

not require an intentional threat of violent physical force. But this argument is


                                          4
              Case: 18-14084     Date Filed: 05/20/2019   Page: 5 of 5


likewise foreclosed by our binding precedent. In In re Sams, we held that “a bank

robbery conviction under § 2113(a) by force and violence or by intimidation

qualifies as a crime of violence under [ACCA’s elements clause].” 830 F.3d 1234,

1239 (11th Cir. 2016) (per curiam). Because it qualifies as a crime of violence

under ACCA’s elements clause, it likewise qualifies as a crime of violence under

the Guidelines’ career offender provision. See Fritts, 841 F.3d at 940 n.4. Sturm

does not dispute this. Rather, he argues that In re Sams was wrongly decided. But

under this Court’s prior panel precedent rule, we are bound by a prior panel’s

decision until overruled by the Supreme Court or by this Court en banc. United

States v. Steele, 147 F.3d 1316, 1317–18 (11th Cir. 1998). There is no exception to

this rule based upon an overlooked reason or a perceived defect in the prior panel’s

reasoning or analysis of the law in existence at the time. United States v. Kaley,

579 F.3d 1246, 1259–60 (11th Cir. 2009).

      Because Strum’s current and prior convictions under 18 U.S.C. § 2113(a)

were correctly categorized as violent felonies, see In re Sams, 830 F.3d at 1239, we

affirm.

      AFFIRMED.




                                          5